We have carefully examined the record in this case, and the report of the same case when heard by the Court of Appeals for the Indian Territory, and the evidence appears to be substantially the same. In fact, by stipulation of the parties, a large part of the evidence on *Page 771 
this trial was read from the bill of exceptions on the former appeal. This being the condition of the record, the law of the case was settled by the decision of the Court of Appeals for the Indian Territory.
In Sovereign Camp of Woodmen of the World v. Bridges,37 Okla. 430, 132 P. 133, the case was first tried, as in the case at bar, in a court of the Indian Territory, and carried by appeal to the Circuit Court of Appeals for the Eighth Circuit, where the judgment was reversed and the case remanded for a new trial, which was had in the state courts. The court says:
"It is well settled that all questions of law determined in a former appeal became the law of the case, both for the trial court and the Court of Appeals, on a second hearing, provided the facts presented in the second hearing are substantially the same as presented in the first. Okla. C. Elect., G.   P. Co. v.Baumhoff, 21 Okla. 503 [96 P. 758]; Metropolitan R. Co. v.Fonville, 36 Okla. 76 [125 P. 1125]; A., T.   S. F. Ry. Co.v. Baker, 37 Okla. 48 [130 P. 577]."
And see, also, Leonard v. Showalter, 41 Okla. 122,137 P. 346; Kirby v. Hardin, 41 Okla. 609, 134 P. 854; St. L.   S.F. R. Co. v. Clark, 42 Okla. 638, 142 P. 396; Corder v.Purcell, 50 Okla. 771, 151 P. 482.
On the authority of the above cases, the court committed no error in sustaining the demurrer to the evidence.
Objection is also made to the action of the court in directing a verdict for the defendants. This was not proper, for the effect of a demurrer to the evidence is to take from the jury and refer to the court the application of the law to the admitted facts, and if the demurrer is sustained, the defendant is entitled to a judgment in his favor. Rev. Laws 1910, sec. 5002, subdiv. 3, provides: *Page 772 
"The party on whom rests the burden of the issues must first produce his evidence; after he has closed his evidence the adverse party may interpose * * * a demurrer thereto, upon the ground that no cause of action or defense is proved. If the court shall sustain the demurrer, such judgment shall be entered for the party demurring as the state of the pleadings or the proof shall demand. If the demurrer be overruled, the adverse party will then produce his evidence."
And this was the rule at common law. See United State Bank v.Smith, 11 Wheat. 171, 6 L.Ed. 443; Suydam v. Williamson, 20 How. 427, 436, 15 L.Ed. 978. But the plaintiff in error cannot complain, as the same judgment was rendered on the verdict as should have been rendered on the demurrer, and the irregularity of directing a verdict was harmless error. Rev. Laws 1910, sec. 6005.
We, therefore, recommend that the judgment be affirmed.
By the Court: It is so ordered.